Citation Nr: 0917658	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right leg, to include as a residual of a 
cold injury.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg, to include as a residual of a 
cold injury.

3.  Entitlement to service connection for neurological 
impairment of the right upper extremity, to include as a 
residual of a cold injury.

4.  Entitlement to service connection for neurological 
impairment of the left upper extremity, to include as a 
residual of a cold injury.

5.  Entitlement to service connection for vascular disease, 
to include as a residual of a cold injury.

6.  Entitlement to service connection for rheumatoid 
arthritis, to include as a residual of a cold injury.

7.  Entitlement to service connection for a skin disability, 
to include as a residual of a cold injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in November 
2007.  A transcript of that hearing has been associated with 
the claims file.

This case was remanded by the Board in June 2008 for further 
development.

By a March 2009 rating decision, service connection was 
granted for degenerative joint disease of the right and left 
hips, the thoracolumbar spine, the left and right hands and 
cold injury residuals of the left and right lower 
extremities.  As service connection has been granted for 
these disabilities, this constitutes a full grant of the 
benefits sought on appeal for the above-noted disabilities 
and thus, these issues are not in appellate status before the 
Board.

The Board notes that the Veteran's claim was initially 
phrased as entitlement to service connection for cold injury 
residuals, including hip and back pain, numbness of the legs, 
toes, feet and hands, peripheral neuropathy, vascular 
disease, rheumatoid arthritis, muscle spasms and dry skin 
with sensory changes of the arm, back and hands.  As service 
connection has been granted for cold injury residuals of the 
left and right lower extremities, the issue of numbness of 
the legs, toes and feet have been considered and granted on 
appeal.  Likewise, as degenerative joint disease of the left 
and right hips and thoracolumbar spine were granted, the 
issues of hip and back pain have also been considered and 
granted on appeal.  Finally, the record reflects that the 
Veteran complained of muscle spasms in the lower back and 
lower extremities.  See July 2001 and August 2002 Private 
medical Records; see also August 2002 VA examination.  As 
service connection has been granted for cold injury residuals 
of the lower extremities and degenerative joint disease of 
the thoracolumbar spine, muscle spasms have been considered 
and granted on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for neurological impairment 
of the right upper extremity and neurological impairment of 
the left upper extremity, to include as residuals of a cold 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's peripheral neuropathy of the right and left leg are 
causally related to his active service.

2.  The Veteran's vascular disease and rheumatoid arthritis 
did not originate in service, were not aggravated by active 
service and are not related to any incident during active 
service.

3.  The competent and probative medical evidence of record is 
against a finding that the Veteran currently has a diagnosed 
skin disability.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for the establishment of service 
connection for peripheral neuropathy of the right leg and 
left leg, to include as residuals of a cold injury, have been 
met.  38 U.S.C.A.          §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for vascular disease, rheumatoid arthritis and a skin 
disability, to include as residuals of a cold injury have not 
been met, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the July 2003 rating decision, he was 
provided notice of the VCAA in June 2002.  Additional VCAA 
letters were sent in July 2008 and November 2008.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in July 
2008 and November 2008, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in a March 2009 rating 
decision.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including hypertension and other organic diseases 
of the nervous system, if manifested to a compensable degree 
within one year after discharge from service. 38 U.S.C.A. § 
1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Board notes initially that the Veteran has been granted 
service connected for residuals of cold injuries of the left 
and right lower extremities under Diagnostic Code 7122.  
However, Note (1) to Diagnostic Code 7122 provides that 
amputations of fingers or toes are to be rated separately, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy are to be 
rated under other diagnostic codes.  Other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., are to be 
rated separately, unless they are used to support a rating 
under Diagnostic Code 7122.  Thus, although the Veteran has 
been granted service connected for residuals of cold injuries 
of the left and right lower extremities, the Board finds that 
a separate rating for his peripheral neuropathy of the legs 
is warranted.

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his peripheral 
neuropathy of the right and left legs, vascular disease and 
rheumatoid arthritis, are the result of exposure to cold and 
damp weather while serving in World War II.  In particular, 
the Veteran reports that he was exposed to extreme cold for 
prolonged periods of time as he had to sleep outside on 
multiple nights and that he was exposed to cold ocean water 
in the "D-Day" invasion.  During a November 2007 hearing at 
the RO, the Veteran testified that he was exposed to extreme 
cold conditions in service during World War II during the 
Battle of England for five months, in the Battle of the Bulge 
and when he crossed the English Channel into Normandy.  With 
respect to his peripheral neuropathy of the legs, the Veteran 
stated that his symptoms included an absence of feeling in 
the feet, the use of braces, muscular atrophy and numbness.

While the Veteran's service treatment records show no 
findings of a vascular disease, peripheral neuropathy, 
rheumatoid arthritis, a skin disability or any cold or 
physical injuries in service, his DD form 214 does show that 
his military occupational specialty (MOS) was radio 
intelligence and that he did participate in battle campaigns 
in Normandy, Northern France, Ardennes, Rhineland, and 
Central Europe.  Thus, his statements and testimony 
concerning his experiences of exposure to extreme cold 
conditions in service are consistent with his military 
record.  38 C.F.R. § 3.303(a).

Private medical records from May 1992 to November 2008 and VA 
outpatient treatment reports from August 1999 to June 2006 
reflect that the Veteran was variously treated for and 
diagnosed with neurological disorders in both legs including: 
peripheral neuropathy in the legs with associated numbness, 
tingling and weakness, sensory motor neuropathy, chronic 
moderately severe axonal motor neuropathy, neuropathy of both 
legs with an unclear reason, Charcot-Marie-Tooth neuropathy 
(CMT) and longstanding primary axonal peripheral neuropathy.  
While several records make references to the Veteran's 
neuropathy of the legs being congenital and diagnosed him 
with CMT, genetic testing for CMT was negative, as reflected 
in both August 2000 private medical records and June 2001 and 
December 2001 VA medical records.  

Private medical records and VA outpatient treatment reports 
also reflect that the Veteran was treated for and diagnosed 
with rheumatoid arthritis and hypertension.  Private records 
from May 1999 to May 2002 noted that lab result findings were 
compatible with myocardial infarction.  While a July 2000 
private medical report noted that the Veteran's skin was to 
be closely monitored because of a decreased sensation in his 
lower extremities, the medical evidence of record is absent 
of any findings of a skin disability.

In an August 2002 VA examination, the Veteran was diagnosed 
with polyneuropathy, rheumatoid arthritis and hypertension.  
Each diagnosed condition was found to be unrelated to 
frostbite or cold exposure.  No rationale was provided.

In an April 2005 VA examination, the examiner found no 
evidence of a skin disability on the hands or feet or an 
inflammatory joint disease such as rheumatoid arthritis.  A 
physical examination of the feet and hands revealed normal 
skin.  The examiner noted that the Veteran walked with a cane 
because of some type of neuromuscular disorder. 

In a May 2006 letter, the Veteran's private treating 
physician since 1999, Dr. S., referred to the Veteran's 
military records which were brought in by the Veteran to be 
reviewed.  Dr. S. concluded that based on a review of the 
military records and the Veteran's statements of serving in 
the military during a very cold winter and sleeping outside, 
extreme cold exposure could cause chronic pain, numbness and 
damage to the nervous system.  He opined that it was possible 
that the Veteran's neuropathy was related to the cold weather 
exposure.  Dr. S. further opined that while it was impossible 
to say for sure whether this was true, he thought there was a 
good likelihood that the Veteran's current symptoms were in 
part or all related to his severe cold exposure during World 
War II.  Finally, Dr. S. noted in his letter that his opinion 
was corroborated by two of the physicians in his practice.  

A November 2008 letter from a physical therapist noted that 
the Veteran had been receiving therapeutic massage for his 
rheumatoid arthritis approximately every two weeks for the 
last three years and that the Veteran reported that this 
condition worsened during the colder months.

In a January 2009 VA examination for residuals of cold 
injuries, the examiner opined that it was at least as likely 
as not that the Veteran was suffering from frostbite 
neuropathy which was moderate and severity.  He rationalized 
that as laboratory studies were negative for CMT, the only 
attributable factor would be the extreme cold and harsh 
weather that the Veteran was exposed to during the Battle of 
the Bulge.  No findings of rheumatoid arthritis, vascular 
disease or a skin disability were found.

Peripheral Neuropathy

With regard to the Veteran's peripheral neuropathy of the 
right and left leg, while peripheral neuropathy was not noted 
in service at any time, the Board finds that the Veteran's 
testimony concerning his experiences of exposure to extreme 
cold conditions in service is consistent with his military 
record and thus, exposure to extreme cold during his active 
service is conceded.  The post service medical evidence also 
reflects the Veteran has been treated for and diagnosed with 
peripheral neuropathy of the legs.  Finally, there are two 
opinions linking the Veteran's peripheral neuropathy to 
service from the Veteran's private physician and the January 
2009 VA examiner, and one opinion finding no relationship 
between frostbite exposure and the Veteran's peripheral 
neuropathy, provided by the August 2002 VA examiner.  While 
the VA examiners both stated that they reviewed the file, the 
Veteran's private physician based his conclusion upon a 
review of the Veteran's military records and his own 
treatment of the Veteran since 1999.  In such a circumstance, 
the Board determines that these opposing conclusions roughly 
balance each other out, rendering such evidence in relative 
equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the Veteran receives the benefit of the doubt.  
Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for peripheral neuropathy of the left and 
right leg, is warranted.

Vascular Disease, Rheumatoid Arthritis and a Skin Disability

After a careful review of the record, the Board concludes 
that entitlement to service connection for vascular disease, 
rheumatoid arthritis and a skin disability, to include as the 
residuals of a cold injury, is not warranted.  Service 
treatment reports do not reflect findings of any of these 
conditions in service.  In addition, the post-service medical 
evidence of record reflects no treatment for vascular 
disease, including hypertension, or rheumatoid arthritis for 
many years following the Veteran's active service.  Moreover, 
while the Board accepts the Veteran's statements and 
testimony concerning his experiences of exposure to extreme 
cold conditions in service are consistent with his military 
record, there is no evidence of a medical nexus between 
either a vascular disease, including hypertension, or 
rheumatoid arthritis and the Veteran's active military 
service.  In this regard, the Board notes that the August 
2002 VA examiner found that rheumatoid arthritis and 
hypertension were unrelated to cold exposure.  In addition, 
no evidence has been received that provides evidence of a 
relationship between either the Veteran's hypertension or 
rheumatoid arthritis and his active military service.  
Therefore, the Veteran's claim for service connection for 
vascular disease and rheumatoid arthritis, to include as 
residuals of a cold injury is denied.

With respect to the Veteran's claim of entitlement to service 
connection for a skin disability, to include as a residual of 
a cold injury, the objective medical evidence of record does 
not reflect a medical diagnosis of a current skin disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim. 

Therefore, in the absence of a medical diagnosis of a current 
skin disability the Veteran's claim for service connection 
for a skin disability, to include as a residual of a cold 
injury, is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for peripheral neuropathy of the right 
leg, to include as a residual of a cold injury, is granted.

Service connection for peripheral neuropathy of the left leg, 
to include as a residual of a cold injury, is granted.

Service connection for vascular disease, to include as a 
residual of a cold injury is denied.

Service connection for rheumatoid arthritis, to include as a 
residual of a cold injury is denied.

Service connection for a skin disability, to include as a 
residual of a cold injury, is denied.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for neurological impairment of the right 
and left upper extremity, to include numbness as a residual 
of a cold injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

The Veteran has claimed service connection for numbness of 
the hands and service connection for peripheral neuropathy, 
both as residuals of a cold injury.  While this case was 
remanded in June 2008 for a VA examination to determine the 
nature and etiology of any cold injury residuals and the 
etiology of the Veteran's longstanding neuropathy, the 
January 2009 VA examiner addressed peripheral neuropathy as 
the only residual of a cold injury and did not specify what 
specific extremities were affected.  The examination findings 
indicate peripheral neuropathy was present in the lower 
extremities and the examiner opined that it was at least as 
likely as not that the Veteran was suffering from frostbite 
neuropathy, which was moderate in severity.

The objective medical evidence of record, however, reflects 
that there is also a neurological impairment of the upper 
extremities which did not appear to be addressed by the 
January 2009 VA examination.  VA outpatient treatment reports 
from December 2001 and June 2001 reflect findings of 
decreased sensation in the hand and rare numbness in the 
right forearm down to the 4th and 5th fingers.  Private 
medical records from May 1992 to November 2008 reflect that 
the Veteran was treated for finger and hand numbness and pain 
with decreased symptoms, weakness, tingling and numbness in 
the arms, numbness in the digits, sensory deficits in the 
hands at the third and fourth fingers, diminished sensation 
in hands and numbness in the 4th and 5th digits.  A May 2000 
report questioned whether ulnar neuropathy was related to 
peripheral neuropathy.  He was also diagnosed with 
polyneuropathy.  A June 2001 private electromyography (EMG) 
report was conducted pursuant to a referral diagnosis of 
peripheral neuropathy with pain and numbness in both hands 
and a weak right abductor pollicis.  The EMG report concluded 
that there was electrophasic evidence of mononeuritis 
multiplex with more severe involvement of the right median 
nerve.  

In considering the objective medical evidence of record 
indicating findings of a neurological impairment of the left 
or right upper extremity, or both, the Veteran's statements 
and testimony concerning his experiences of exposure to 
extreme cold conditions in service, and the January 2009 VA 
examination which opined that the Veteran's peripheral 
neuropathy was related to service although indicating 
peripheral neuropathy was only in the lower extremities, a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran currently has a neurological impairment of the 
upper extremities which is related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA neurological examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
peripheral neuropathy, specifically 
addressing whether peripheral neuropathy 
or other neurological impairment affects 
the upper extremities.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination, to include a review of the 
June 2001 EMG report.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any 
currently diagnosed neurological 
impairment of the upper extremities are 
related to his extreme cold exposure in 
military service.  A complete rationale 
for any opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


